         Case 1:21-cv-11527-LTS Document 1 Filed 09/16/21 Page 1 of 11




                             UNITED STATES DISTRICT COURT
                                     OF MASSACHUSETTS


                                                                              CIVIL ACTION NO:
_______________________________________
                                        )
                                        )
Amanda Ortiz                           )
                                       )
Plaintiff                              )
                                        )
V.                                     )
                                       )
Officer Marc Birritteri                )
                                       )
Defendant                              ) COMPLAINT FOR CIVIL PENALTIES
                                       ) AND DEMAND FOR JURY TRIAL
Revere Police Department               )
                                       )
Defendant                              )
                                      )
City of Revere                         )
                                       )
Defendant                              )
______________________________________ )


                                           INTRODUCTION
  1. This is a civil action seeking damages for civil rights violations arising under 42 U.S.C. §
     1983 for wrongful arrest, unlawful search and seizure, and malicious prosecution by
     Officer Marc Birretteri.
  2. On December 10, 2020, at approximately 9:00 PM the Plaintiff left her job and on her
     commute home, was rear-ended by an intoxicated driver.
  3. The car that hit the Plaintiff put its hazard lights on like it was going to pull over and then
     proceeded to drive away. The Plaintiff called 911 and began following the vehicle.
  4. The hit and run driver was not able to get away because there was considerable traffic and
     traffic lights, so he pulled into the A1 gas station, exited his vehicle, and started talking
     with the Plaintiff.
       Case 1:21-cv-11527-LTS Document 1 Filed 09/16/21 Page 2 of 11




5. Shortly thereafter Officer Marc Birritteri arrived on the scene got out of his vehicle and
   immediately smelled alcohol.
6. The hit and run driver, Pedro Montiel, license was suspended for a current OUI charge.
   He also reeked of alcohol, refused field sobriety tests and a breathalyzer after which he
   was promptly arrested.
7. After seeing Mr. Montiel arrested, the Plaintiff asked Officer Marc Birritteri “What
   happened,” to which Officer Birritteri replied, “The same thing that is about to happen to
   you.”
8. The Plaintiff demanded a breathalyzer to which Officer Birritteri replied “You can get one
   at the station.”
9. Officer Birritteri then told the Plaintiff, “We are going to do a field sobriety test.”
10. Officer Birritteri then proceeded to conduct several field sobriety tests that were not
   approved by the National Highway Traffic Safety Administration (NHTSA), including
   “The English Alphabet.”
11. After reciting the alphabet once, the Plaintiff grabbed her cell phone and started recording.
   On video Officer Birritterri asks the Plaintiff to recite the alphabet and stop at “X.”
12. The Plaintiff recited the alphabet, and stopped at the letter “S,” confusing the linguistics of
   the instruction from Officer Birritteri. The Plaintiff is a native Spanish speaker.
13. Officer Birritteri disrespectfully replied, “It’s Q-R-S-T-U-V-W-X,” and then demanded
   the Plaintiff put her cell phone down on the police cruiser and led her away from the
   vehicle.
14. The next four minutes is only audio and is hard to discern because the tow truck arrives,
   and its idling diesel engine muffles the interaction between the Plaintiff and Officer
   Birritteri. The Plaintiff can be heard saying, “Is your body-cam on.”
15. After four minutes, the cell phone is picked up again by the Plaintiff and shows Officer
   Birritteri with his hand on the driver’s side door about to enter the vehicle of the Plaintiff.
16. The Plaintiff yells, “Excuse me, excuse me,” and steps in front of the driver’s side door,
   and demands an explanation.
17. “I just gave you a field sobriety test, you failed. And now you’re interfering with police.
   Turn around you’re under arrest. Turn around, stop resisting”
18. Officer Birritteri then grabs the phone from the Plaintiff and shuts off the recording.
       Case 1:21-cv-11527-LTS Document 1 Filed 09/16/21 Page 3 of 11




19. Officer Birritteri then proceeded to violently search the Plaintiff’s car ripping off the
   electrical box, tearing through every inch of the car, and damaged her college books and
   papers. No contraband or evidence of crime was found as a result of the search.
20. At the Revere Police Station, Officer Matthews detected no signs of impairment and
   administered a breathalyzer to the Plaintiff where no alcohol was detected.
21. Officer Birritteri then charged the Plaintiff with OUI Drugs, Operating Negligent,
   Interfering with a Police Officer, Disorderly Conduct, and Resisting Arrest.
22. Officer Birritteri then would not release the Plaintiff for several hours and made her sit
   without a jacket in a holding cell, even though multiple members of her family were at the
   station asking for her release.
23. At approximately 1:00 AM, the Plaintiff was released and told to be in Court the next
   morning at 8:00 AM.
24. The Plaintiff went to Beth Israel Hospital for blood work after attending court from 8:00
   AM to 12:00 PM.
25. The blood work was negative for drugs or alcohol, and the ADA dropped the charges at
   the Plaintiff’s arraignment after reading the police report and looking at “The evidence.”

                                         THE PARTIES

26. The Plaintiff, Amanda Ortiz, resides at 96 Hichborn St. apt. #2, Revere, MA 02151.
27. Officer Marc Birritteri is an officer for the Revere Police Department.
28. Revere Police Department is located at 400 Revere Beach Pkwy, Revere, MA 02151.
29. The City of Revere is a city in Massachusetts with an address of 281 Broadway, Revere,
   MA 02151.
                                  JURISDICTION AND VENUE
1. Jurisdiction is proper because the action arises out of a civil rights violation under 42
    U.S.C. § 1983.
2. Venue is proper as the incident took place in Revere, Massachusetts and the Defendants
    are all located in Revere, Massachusetts.
                                     STATEMENT OF FACTS
30. On December 10, 2020, at approximately 9:00 PM the Plaintiff left her job at Bath and
   Body Works in Burlington MA and started commuting back to her apartment in Revere.
       Case 1:21-cv-11527-LTS Document 1 Filed 09/16/21 Page 4 of 11




31. On her commute home, the Plaintiff was driving in the far-right lane of Route 16 when a
   white SUV suddenly pulled out in front of her. As the Plaintiff applied her brakes to
   avoid a collision, she was rear-ended by the car behind her.
32. The car that hit the Plaintiff put its hazard lights on like it was going to pull over and then
   proceeded to drive away.
33. The Plaintiff called 911, carefully switched lanes, and at a low rate of speed began
   following the vehicle. The hit and run driver was not able to get away because there was
   considerable traffic and traffic lights.
34. Seeing he could not get away, the hit and run driver pulled his car into the A1 gas station,
   exited his vehicle, and started talking with the Plaintiff. Shortly thereafter Officer Marc
   Birritteri arrived on the scene.
35. The Plaintiff alerted Officer Birritteri that it was she who had called the police because of
   the hit-and-run.
36. Officer Birritteri smelled alcohol, requested the licenses of both drivers, and called for
   backup.
37. The hit and run driver, Pedro Montiel, had no license because it was suspended for a
   current OUI charge.
38. Mr. Montiel reeked of alcohol, refused field sobriety tests and a breathalyzer after which
   he was promptly arrested.
39. After seeing Mr. Montiel arrested, the Plaintiff asked Officer Marc Birritteri “What
   happened,” to which Officer Birritteri replied, “The same thing that is about to happen to
   you, you both reek of alcohol.”
40. The Plaintiff was disbelief and stated “That’s impossible, I just left work, I’m trying to get
   home because I have work in the morning. I’ll just take a breathalyzer.”
41. Officer Birritteri replied “You can get one at the station, we are going to do a field
   sobriety test.”
42. The Plaintiff communicated to Officer Birritteri that she wanted a breathalyzer and that
   she did not want to do any field sobriety tests.
43. Officer Birritteri kept interrupting “You can get it down at the station,” and gave
   instructions to the first field sobriety test, which was to count backwards from thirty
   despite the Plaintiff’s refusal.
         Case 1:21-cv-11527-LTS Document 1 Filed 09/16/21 Page 5 of 11




44. The Plaintiff counted backwards from thirty to twelve as instructed, but Officer Birritteri
    wrote in his police report, “The first test she completed, the second test she did not stop at
    twelve and paused to think.”
45. Officer Birritteri then wrote in his police report, “The second test was the English
    alphabet,”
46. Officer Birritteri instructed the Plaintiff to say the English alphabet stopping at the letter
    X.
47. The Plaintiff proceeded to recite the English alphabet but was interrupted halfway through
    by Officer Birritteri who said, “DON’T SING IT, start again.”
48. The Plaintiff then took out her cellular phone and started recording the interaction.
    Officer Birritteri then asks the Plaintiff to recite the alphabet, this time stopping at the
    letter X.
49. The Plaintiff, who is a native Spanish speaker, completed the alphabet stopping at the
    letter S, to which Officer Birritteri replied, “It’s Q-R-S-T-U-V-W-X.”
50. The Plaintiff felt that she was being racially discriminated against as the tests for her
    sobriety were related to English fluency.
51. Officer Birritteri then instructed the Plaintiff to put her phone down on the police cruiser
    and led her away from the vehicle so if the phone was still recording, the interaction
    would not be heard.
52. The tow truck arrives, and its idling diesel engine muffles the interaction between the
    Plaintiff and Officer Birritteri.
53. The Plaintiff completes the Walk and Turn Test, and the One-Legged Stand and her
    counting can be heard on the audio of the recording.
54. The Plaintiff also asks Officer Birritteri on the recording, “Is your body-cam on.”
55. After the tests were complete, the cellular phone is picked up off the police car and is
    pointed at Officer Birritteri, who has his hand on the driver side door of the Plaintiff’s car.
56. The Plaintiff says, “Excuse me!!! Explain why you are towing my car, I deserve an
    explanation.”
57. Officer Birritteri then wrote in his police report, “I then told her that she failed the field
    sobriety test, and that I was towing her car.” “She continued to interfare and block me
    from getting into her car. This went on for a couple minutes.”
       Case 1:21-cv-11527-LTS Document 1 Filed 09/16/21 Page 6 of 11




58. The video depicts a completely different version of events where Officer Birritteri does
   not give the Plaintiff any explanation why he is about to enter her car.
59. After the Plaintiff demands an explanation, Officer Birritteri tells her to step away from
   him, that her car will be getting towed.
60. Officer Birritteri then asks for the handcuffs from Officer Griffin, and tells the Plaintiff to
   turn around, and put her hands behind her back.
61. The Plaintiff repeatedly asks, “Can you explain, can you explain, can you explain.”
62. Officer Birritteri then states, “I just gave ya a field sobriety test, you failed, and now you
   are interfering with police.”
63. The video also shows Officer Birritteri placing the Plaintiff in handcuffs, grabbing her cell
   phone, and turning off the recording.
64. Officer Birritteri then proceeded to violently search the Plaintiff’s car ripping off the
   electrical box, tearing through every inch of the car, while damaging her belongings
   including her college books and papers. No contraband or evidence of crime was found as
   a result of the search.
65. A video from the tow lot was taken when the Plaintiff retrieved her car the next day. The
   car is in disarray with the electrical box ripped off and sitting on the driver’s seat floor.
66. At the Revere Police Station, Officer Matthews detected no signs of impairment and
   administered a breathalyzer to the Plaintiff where no alcohol was detected.
67. Officer Birritteri wrote in his report, “Officer Matthews did stated that it is common for
   poeple that are on narcotics, when their adrenaline gets pumping the effects of the drugs
   go away. Please note: There was a length of time that had passed before Officer Matthews
   had talked to Amanda.”
68. Officer Birritteri then charged the Plaintiff with OUI Drugs, Operating Negligent,
   Interfering with a Police Officer, Disorderly Conduct, and Resisting Arrest.
69. Officer Birritteri also wrote in the police report, that the hit-and-run driver, Mr. Montiel
   thanked him multiple times, shook his hand, and was appreciative of him. “He stated that I
   treated him better than any police officer that he has ever dealt with.”
70. Officer Birritteri then would not release the Plaintiff for several hours and made her sit in
   a holding cell, even though multiple members of her family were at the station asking for
   her release.
       Case 1:21-cv-11527-LTS Document 1 Filed 09/16/21 Page 7 of 11




71. At approximately 1:00 AM, the Plaintiff was released and told to be in Court the next
   morning at 8:00 AM.
72. The Plaintiff went to Beth Israel Hospital for blood work after attending court from 8:00
   AM to 12:00 PM.
73. The blood work was negative for drugs or alcohol, and the ADA dropped the charges at
   the Plaintiff’s second arraignment on Wednesday December 16, 2020 after reading the
   police report.

                   COUNT 1- FALSE ARREST/UNLAWFUL DETENTION

74. The Plaintiff re-alleges and incorporates herein by reference, all of the allegations
   contained in the preceding paragraphs.
75. Officer Birritteri was in uniform and was a member of the Revere Police Department
   while working in his official capacity the evening of the arrest.
76. Officer Birritteri told Plaintiff she was would be arrested before conducting any field
   sobriety tests.
77. Officer Birritteri refused to administer a breathalyzer to the Plaintiff after she had
   requested one to prove her sobriety.
78. Officer Birritteri requested a tow truck for the Plaintiff’s car, before conducting any field
   sobriety tests.
79. Officer Birritteri acting under the color of law, placed the Plaintiff under arrest,
   handcuffed her, and brought her to the Revere Police Station.
80. Officer Birritteri held the Plaintiff in custody for approximately three hours until 1:00
   AM, even though multiple members of her family were at the police station with money
   for her bail.
81. The Plaintiff went to Beth Isreal Hospital for blood work which conclusively showed that
   there were no drugs or alcohol in her system when Officer Birritteri arrested her.
82. The Plaintiff who had no prior arrests or criminal history and was further damaged when
   her charges were posted in the Revere Journal. The article stated, “The officers arrested
   Amanda P. Ortiz, 23, of 96 Hichborn St., for the criminal offenses of operating a MV
   while under the influence of drugs, disorderly conduct, resisting arrest, interfering with a
   police officer in the conduct of his duty, and negligent operation of a MV.
       Case 1:21-cv-11527-LTS Document 1 Filed 09/16/21 Page 8 of 11




                       COUNT II- UNLAWFUL SEARCH AND SEIZURE
83. The Plaintiff re-alleges and incorporates herein by reference, all of the allegations
    contained in the preceding paragraphs.
84. Officer Birritteri had his hand on the driver side door and was going to enter the Plaintiff’s
    car without her permission.
85. The Plaintiff demanded an explanation before Officer Birritteri entered her car.
86. Officer Birritteri responded by arresting and searching the Plaintiff’s vehicle without
    probable cause or a search warrant.
87. Officer Birritteri also exceeded the scope of a search incident to a lawful arrest when he
    tore through the entire car of the Plaintiff.
88. Officer Birritteri ripped off the electrical covering, exposing the electrical panel inside the
    Plaintiff’s car.
89. Officer Birritteri also opened and searched the trunk of the Plaintiff’s vehicle without a
    valid search warrant or probable cause.
90. The unlawful search recovered nothing incriminating, however it resulted in destroyed
    property, specifically the Plaintiff’s college books and papers.
                            COUNT III- MALICIOUS PROSECUTION
91. The Plaintiff re-alleges and incorporates herein by reference, all of the allegations
    contained in the preceding paragraphs.
92. Officer Birritteri told the Plaintiff that she was going to be arrested before investigating.
93. Officer Birritteri refused to conduct a breathalyzer because he knew it could exonerate the
    Plaintiff.
94. Officer Birritteri called for a tow truck for the Plaintiff’s car before she performed the
    field sobriety tests.
95. Officer Birritteri did not give the Plaintiff an option to refuse the field sobriety tests.
96. When the Plaintiff attempted to refuse to submit to the field sobriety tests by asking for
    the breathalyzer, Officer Birritteri talked over her with the instructions.
97. Officer Birritteri’s first two field sobriety tests are not approved by the National
    Highway Traffic Safety Administration and have no scientific validity. This includes “the
    second test, the English Alphabet.”
       Case 1:21-cv-11527-LTS Document 1 Filed 09/16/21 Page 9 of 11




98. Officer Birritteri did not conduct the horizontal gaze nystagmus test which is supported by
   the NHTSA and the most scientifically reliable.
99. Officer Birritteri charged the Plaintiff with OUI-Drugs only after her breathalyzer at the
   station was negative for alcohol.
100. Officer Birritteri charged the Plaintiff with negligent operation without putting any facts
   or evidence in his police report about her driving.
101. Officer Birritteri charged the Plaintiff with Interfering with a Police Officer when she
   asked him for an explanation for why he was entering/towing her car.
102. Officer Birritteri lied in his police report when he said the Plaintiff blocked him from
   getting into her car, “For a couple minutes.” The video evidence contradicts this account.
103. Officer Birritteri charged the Plaintiff with resisting arrest when she turned around and
   complied with his order. The arrest was captured on video.
104. Officer Birritteri also charged the Plaintiff with Disorderly Conduct as an additional
   charge without probable cause.
105. The Plaintiff had all of her charged dismissed three days later at her arraignment after the
   District Attorney found no evidence of her guilt in the police report.
                                COUNT IV- FAILURE TO TRAIN
106. The City of Revere has a duty to fund and finance the police department and the training
   of its officers.
107. The Revere Police Department has a duty to train its officers to uphold the law and the
   handbook of the department.
108. The Plaintiff has a 4th Amendment right against false arrest, unlawful search and seizure,
   and malicious prosecution.
109. The inadequate training of Officer Birritteri led to the violation of the Plaintiff’s rights
   which are federally protected.
110. The inadequate training of Officer Birritteri by the Revere Police Department caused the
   Plaintiff to be injured as a result.


   PLAINTIFF REQUESTS A JURY TRIAL ON ALL TRIABLE CLAIMS
         Case 1:21-cv-11527-LTS Document 1 Filed 09/16/21 Page 10 of 11




                                      PRAYERS FOR RELIEF

Wherefor the Plaintiff requests that this court:

   1. Enter a judgement against the Defendants for False Arrest, Unlaw Search and Seizure,
       Malicious Prosecution, and Failure to Train under 42 U.S.C. § 1983.
   2. Award compensatory damages for the harm suffered as a result of the Defendant’s
       wrongful conduct.
   3. Award punitive damages for the Defendant’s malice intent,
   4. Award reasonable attorney’s fees and costs.
   5. Any other relief the Court deems fair and equitable.


       Respectfully Submitted,


       Amanda Ortiz,


       By Her Attorney:
       _____________________
       Andrew R. Burger

       BBO #706458
       48 Elm St #1
       Andover, MA 01810
       603-344-8955
       Andrew.ryan238@gmail.com
         Case 1:21-cv-11527-LTS Document 1 Filed 09/16/21 Page 11 of 11




                                 CERTIFICATE OF SERVICE
       I hereby certify that copies of the foregoing were served by certified mail to all counsel
and parties of record registered to receive such notice.


Date: September 16, 2021
                                                                            /s/Andrew R. Burger
                                                                            Andrew R. Burger
